--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.19

 
PERSONAL EMPLOYMENT AGREEMENT
 
This Personal Employment Agreement (this "Agreement") is entered into this 7th
day of February, 2007, by and between Metamorefix Ltd. (513935221), a company
organized under the laws of the State of Israel (the "Company") and Mrs. Mazal
Dahan (Israeli I.D. 058488883) (the "Employee").
 
WITNESSETH
 
WHEREAS,
the Company has been established for the purpose of engaging, directly or
through subsidiaries and affiliates, in the research, development, manufacture
and marketing (collectively, the “Business”) of Aesthetic medicine

 
WHEREAS,
the Company desires to engage Employee as its Employee represents that she has
the requisite skill and knowledge to serve as such; and

 
WHEREAS,
the parties desire to state the terms and conditions of Employee's engagement by
the Company, effective as of the date of this Agreement, as set forth below.

 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:
 
1.
Appointment; the Position

 
 
1.1.
Employee shall serve as the VP R&D of the Company and, in such capacity, she
shall be subject to the direction and control of the Board of Directors/ CEO of
the Company. Employee shall report regularly to the board/CEO with respect to
Employee's activities.

 
 
1.2.
Employee shall perform his duties hereunder at the Company's facilities in
Israel; however, Employee acknowledges and agrees that the performance of his
duties hereunder may require significant domestic and international travel.

 
2.
Full-time Position.

 
 
2.1.
During the term of this Agreement and unless and until otherwise agreed,
Employee shall be employed on a full-time basis. Employee shall devote his
entire business time, attention and efforts to the performance of his duties and
responsibilities under this Agreement and the business and affairs of the
Company.

 
3.
Term and Termination

 
 
3.1.
This Agreement shall commence as of May 7, 2007 (the “Commencement Date”),
unless terminated as hereafter provided. Any extension of this Agreement shall
be negotiated between the parties.

 
 
3.2.
Notwithstanding the aforesaid, the Company shall have the right to terminate
this Agreement at any time in the event of the disability of Employee (as
hereinafter defined) or for any justifiable cause (as hereinafter defined) as
determined by the Board of Directors. In such event, this Agreement and the
employment relationship shall be deemed effectively terminated as of the time of
delivery of such notice. In addition, this Agreement shall automatically
terminate upon death of Employee.

 
 
 

--------------------------------------------------------------------------------

 
 
The term "disability" shall mean any physical or mental illness or injury as a
result of which Employee remains absent from work for a period of six (6)
successive months, or an aggregate of six (6) months in any twelve (12) month
period. Disability shall occur upon the end of such six-month period.
 
The term "justifiable cause" shall mean the following: (i) Employee materially
breaches this Agreement; (ii) Employee breaches trust or a fidicuary duty, in
each case, owed to the Company, including but not limited to theft,
embezzlement, self-dealing; (iii) Employee discloses confidential or proprietary
information in breach of Section 4 hereof or engages in competitive business in
breach of Section 6 hereof or fails to comply with Section 5 hereof; or (iv)
Employee fails to materially comply with reasonable rule and regulations of the
Company and such failure continues for 30 days after notice.
 
 
3.3.
In addition to the foregoing, following the first 12 months of employment, each
party may terminate this Agreement and the employment relationship hereunder,
for any reason whatsoever, at its discretion and at any time by giving the other
party three months prior written notice ("Notice of Termination"). The Company
is committed to employ the employee for at least 12 months from the day of
commencement of employment.

 
 
3.4.
During the period following the Notice of Termination (the "Notice Period"),
Employee shall cooperate with the Company and use his best efforts to assist the
integration into the Company's organization of the person or persons who will
assume Employee's responsibilities.

 
 
3.5.
This Agreement shall remain in full force and effect until end of the Notice
Period and there shall be no change in Employee's compensation terms with the
Company or any of his obligations hereunder during such Notice period.

 
 
3.6.
Notwithstanding Section 3.5, during the Notice Period the Company may, at its
discretion, relieve Employee of his position, upon which Employee shall leave
the Company. Such actions shall not derogate in any way or manner whatsoever
from Employee's rights to receive the Salary and all benefits hereunder,
including under Section 9.7 hereunder until the end of the Notice period.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.
Proprietary Information

 
 
4.1.
Employee acknowledges and agrees that she will have access to confidential and
proprietary information concerning the Business and financial activities of the
Company and information and technology regarding the Company's product research
and development, including without limitation, the Company's banking,
investments, investors, properties, employees, marketing plans, customers, trade
secrets, and test results, processes, data and know-how, improvements,
inventions, techniques, services and products (actual or planned). Such
information, whether documentary, written, oral or computer generated, shall be
deemed to be and referred to as "Proprietary Information".

 
 
4.2.
Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that (i) was known to Employee prior to his
association with the Company and can be so proven and that does not relate to
the Company’s Business; (ii) shall have appeared in any printed publication or
patent or shall have become a part of the public knowledge except as a result of
a breach of this Agreement by Employee or a breach of any previous
confidentiality obligation of Consultant to the Company; (iii) shall have been
received by Employee from a third party having no obligation to the Company,
(iv) reflects general skills and experience, not proprietary to the Company,
gained during Employee's engagement by the Company, or (v) reflects information
and data generally known within the industries or trades in which the Company
transacts business.

 
 
4.3.
Employee agrees and declares that all Proprietary Information, patents and other
rights in connection therewith shall be the sole property of the Company and its
assigns. At all times, both during his engagement by the Company and after its
termination, Employee will keep in confidence and trust all Proprietary
Information, and Employee will not use or disclose any Proprietary Information
or anything relating to it without the written consent of the Company, except as
may be necessary in the ordinary course of performing Employee's duties
hereunder

 
 
4.4.
Upon termination of his employment with the Company, Employee will promptly
deliver to the Company all documents and materials of any nature pertaining to
his work with the Company, and she will not take with him any documents or
materials or copies thereof containing any Proprietary Information.

 
 
4.5.
Employee recognizes that the Company received and will receive confidential or
proprietary information from third parties subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. At all times, both during his employment and after its
termination, Employee undertakes to keep and hold all such information in strict
confidence and trust, and she will not use or disclose any of such information
without the prior written consent of the Company, except as may be necessary to
perform his duties as an employee of the Company and consistent with the
Company's agreement with such third party. Upon termination of his employment
with the Company, Employee shall act with respect to such information as set
forth in Section 4.4, mutatis mutandis.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
4.6.
Employee's undertakings in this Section 4 shall remain in full force and effect
after termination of this Agreement or any renewal thereof.

 
5.
Disclosure and Assignment of Inventions

 
 
5.1.
Employee understands that the Company is engaged in a continuous program of
research, development, production and marketing in connection with its Business.

 
 
5.2.
From and after the date she first became employed with the Company, Employee
undertakes and covenants that she will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, concepts, techniques, methods, systems, processes, compositions of
matter, computer software programs, databases, mask works, and trade secrets
regarding the Company’s Business (the "Inventions"), whether or not patentable,
copyrightable or protectible as trade secrets, that are made or conceived or
first reduced to practice or created by him, either alone or jointly with
others, during the period of his employment, whether or not in the course of his
employment.

 
 
5.3.
Employee agrees that all Inventions that (a) are developed using equipment,
supplies, facilities or trade secrets of the Company, or (b) result from work
performed by him for the Company, will be the sole and exclusive property of the
Company ("Company Inventions").

 
 
5.4.
Employee hereby irrevocably transfers and assigns to the Company: (a) all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Company Invention; and (b) any and
all "Moral Rights" (as defined below) that she may have in or with respect to
any Company Invention. She also hereby forever waives and agrees never to assert
any and all Moral Rights she may have in or with respect to any Company
Invention, even after termination of his work on behalf of the Company. "Moral
Rights" mean any rights of paternity or integrity, any right to claim authorship
of an invention, to object to any distortion, mutilation or other modification
of, or other derogatory action in relation to, any invention, whether or not
such would be prejudicial to his honor or reputation, and any similar right,
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a "moral right".

 
 
5.5.
Employee agrees to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, and other legal
protections for the Company's Inventions in any and all countries. She will
execute any documents that the Company may reasonably request for use in
obtaining or enforcing such patents, copyrights, mask work rights, trade secrets
and other legal protections. His obligations under this Section 5.5 will
continue beyond the termination of his employment with the Company, provided
that the Company will compensate him at a reasonable rate after such termination
for time or expenses actually spent by him at the Company's request on such
assistance. Employee hereby irrevocably appoints the Secretary of the Company as
his attorney-in-fact to execute documents on his behalf for this purpose.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
5.6.
Employee's undertakings in this Section 5 shall remain in full force and effect
after termination of this Agreement or any renewal thereof.

 
6.
Non-Competition

 
 
6.1.
Employee agrees and undertakes that she will not, so long as she is employed by
the Company and for a period of 12 months following termination of his
employment for whatever reason, directly or indirectly, as owner, partner, joint
venturer, stockholder, employee, broker, agent, principal, corporate officer,
director, licensor or in any other capacity whatever engage in, become
financially interested in, be employed by, or have any connection with any
business or venture that competes with the Company’s Business, including any
business which, when this Agreement terminates, the Company contemplates in good
faith to be materially engaged in within 12 months thereafter, provided that the
Company has taken demonstrable actions to promote such engagement or that the
Company’s Board of Directors has adopted a resolution authorizing such actions
prior to the date of termination; provided, however, that Employee may own
securities of any corporation which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such company, so long as she has no
active role in the publicly owned and traded company as director, employee,
consultant or otherwise.

 
 
6.2.
Employee agrees and undertakes that during the period of his employment and for
a period of 12 months following termination, she will not, directly or
indirectly, including personally or in any business in which she is an officer,
director or shareholder, for any purpose or in any place, employ any person  (as
an employee or consultant) employed by the Company at such time or during the
preceding twelve months, unless such person has been terminated by the Company,
provided however, that such person who is terminated by the Company may be
employed by Consultant as described above only after the expiration of six
months after the effective date of such termination.

 
 
6.3.
If any one or more of the terms contained in this Section 6 shall for any reason
be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
6.4.
Employee's undertakings in this Section 6 shall remain in full force and effect
after termination of this Agreement or any renewal thereof, as set forth above.

 
7.
Salary

 
 
7.1.
The Company shall pay Employee as compensation for the employment services
hereunder a monthly gross salary in the amount of 30,000 NIS (thirty thousand
NIS) (as adjusted, the "Salary"). For the avoidance of doubt, and subject to
Section 7.4 hereunder, unless explicitly set forth hereunder, Employee shall be
entitled to the benefits set forth in Sections 8 and 9 hereunder in addition to
the Salary.

 
 
7.2.
For the avoidance of doubt, Employee shall not be entitled to any cost of living
increases (Tosefet Yoker).

 
 
7.3.
The Employee’s Assignment is included among the positions of management or those
requiring a special degree of personal trust, and the Company is not able to
supervise the number of working hours of the Employee; therefore the provisions
of the Hours of Work and Rest Law - 1951, will not apply to the Employee and she
will not be entitled to any additional remuneration whatsoever for his work with
the exception of that specifically set out in this Agreement.

 
 
7.4.
For the avoidance of all doubt, it is hereby clarified that all payments to the
Employee by the Company, and without derogating from the generality of the
foregoing, the Salary and other benefits and payments of any kind, as provided
in this Agreement, are stated in gross figures, and all applicable taxes and/or
charges shall be deducted at the time of payment, pursuant to any applicable
law, unless otherwise set forth in this Agreement.

 
8.
Social Insurance and Benefits

 
 
8.1.
The Company shall insure Employee under an accepted "Manager's Insurance Scheme"
and/or a comprehensive financial arrangement, at the election of the Employee,
which in each case shall provide insurance in the event of illness or disability
(hereinafter referred to as the “Managers Insurance”).

 
 
8.2.
The Company and Employee shall open and maintain a Keren Hishtalmut Fund. The
Company shall contribute to such Fund an amount equal to 7-1/2% of each monthly
Salary payment, and Employee shall contribute to such Fund an amount equal to
2-1/2% of each monthly Salary payment. Employee hereby instructs the Company to
transfer to such Fund the amount of Employee's and the Company's contribution
from each monthly Salary payment.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
8.3.
Upon termination of the Employment Agreement, unless terminated by the Company
for justifiable cause, as defined in Section 3.2, Employee shall be entitled to
all the amounts accrued in the Managers Insurance and Keren Hishtalmut Fund.

 
9.
Additional Benefits; Review

 
 
9.1.
Employee shall be entitled to be reimbursed for all normal, usual and necessary
actual business expenses arising out of travel, telephone calls, lodging, meals
and entertainment whether in Israel or abroad, in each case incurred in the
course of Employee’s duties hereunder and in connection therewith, provided
Employee provides proper documentation and provided further that such business
expenses are in accordance with the policies determined by the Board of
Directors of the Company from time to time.

 
 
9.2.
Employee shall be entitled to cumulative paid vacations of 20 working days per
year.

 
 
9.3.
Employee shall be entitled to sick leave and Recreation Pay according to
applicable law.

 
 
9.4.
The Company shall provide a car to Employee, for his exclusive use. The Company
shall bear all of the fixed and variable maintenance costs, including but not
limited to licenses, insurance, gas and repairs.

 
 
9.5.
Employee shall be entitled to the use of a Company's cellular phone.

 
10.
Stock option



The Company shall grant to the Employee options to purchase up to 160 shares of
Common Stock of the Company, under the following terms:
 
 
10.1.
Vesting over 4 years – 12.5%  of the options shall vest at the end of each 6
months of employment, commencing from the date of grant;

 
 
10.2.
Only vested options may be exercised;

 
 
10.3.
Upon termination of this Employment Agreement, all un-vested options expire;

 
 
10.4.
Exercise price – 0.1NIS;

 
 
10.5.
Exercise period –until  the earlier of the following events: (i) December 31st,
2015; (ii) immediately prior to a merger or S&A agreement where the Company is
not the surviving entity; (iii) immediately prior to an I.P.O; (iv) 12 months
after termination of Employer-Employee relations;

 
 
10.6.
All applicable taxes to be borne by the employee;

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
10.7.
The option grant is subject however to signing an Options Agreement by and
between the Employee and the Company and additional terms as will be set forth
in an Option Plan to be adopted by the Board of Directors of the Company.

 
 
10.8.
The issue and exercise of the Options, and the issue of shares thereby, shall
not entail or create any liability on the part of the Company for social or
other payments, rights and benefits.

 
11.
Mutual Representations

 
 
11.1.
Employee represents and warrants to the Company that the execution and delivery
of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which s is a party or by which she is bound, and (ii) do not require the consent
of any person or entity.

 
 
11.2.
The Company represents and warrants to Employee that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person of entity.

 
 
11.3.
Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 
12.
Notice; Addresses

 
 
12.1.
The address of the Company and the address of the Employee for purposes of this
Agreement shall be the address set forth above, or any other address which shall
be provided by due notice.

 
 
12.2.
All notices in connection with this Agreement shall be sent by registered mail
or delivered by hand to the addresses set forth above, and shall be deemed to
have been delivered to the other party at the earlier of the following two
dates: if sent by registered mail, as aforesaid, three business days from the
date of mailing; if delivered by hand - upon actual delivery or proffer of
delivery (in the event of a refusal to accept it) at the address of the
addressee. Delivery by cable, telex, facsimile or other electronic communication
shall be sufficient and be deemed to have occurred upon electronic confirmation
of receipt.



 
- 8 -

--------------------------------------------------------------------------------

 
 
13.
Miscellaneous

 
 
13.1.
The preamble to this Agreement constitutes an integral part hereof.

 
 
13.2.
Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.

 
 
13.3.
The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the parties hereto (subject to
the applicable provisions of law).

 
 
13.4.
No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms or conditions hereof.

 
 
13.5.
Any determination of the invalidity or unenforceability of any provision of the
Agreement shall not affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.

 
 
13.6.
This Agreement is personal and non-assignable by Employee. It shall inure to the
benefit of any corporation or other entity with which the Company shall merge or
consolidate or to which the Company shall lease or sell all or substantially all
of its assets, and may be assigned by the Company to any affiliate of the
Company or to any corporation or entity with which such affiliate shall merge or
consolidate or which shall lease or acquire all or substantially all of the
assets of such affiliate. Any assignee must assume all the obligations of the
Company hereunder, but such assignment and assumption shall not serve as a
release of the Company.

 
 
13.7.
This Agreement is the only agreement between the parties on the subject matter
of the Agreement and supersedes and replaces all other agreements, whether
written or oral, between the parties, concerning the subject matter of this
Agreement.

 
 
13.8.
It is hereby agreed between the parties that the laws of the State of Israel
shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with this Agreement
shall be the applicable Tel-Aviv court.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
THE COMPANY
  EMPLOYEE                              
/s/ Moshe Mizrahi
  /s/ Mazal Dahan             Name: Moshe Mizrahi  
Name: Mazal Dahan  
           
Title: [Chairman]
               

 
- 9 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


